On December 18, 1942, counsel of record for Bess Wells Janney and husband Walter Janney, filed in this Court their petition to review, under the several provisions of Supreme Court Rule No. 24, an order of the Circuit Court of Duval County, Florida, dated December 11, 1942, taxing and otherwise *Page 188 
assessing all court costs incurred, in the case of Mabel H. Wade, a spinster, appellant, v. Bess Wells Janney, et al., appellees. Frank F. L'Engle was attorney of record for Mabel H. Wade, appellant, and C.B. Peeler was counsel of record for appellees. Mabel H. Wade, on December 15, 1942, in Duval County, Florida, died intestate, and on December 31, 1942, Bess Wells Janney was by the County Judge of Duval County, Florida, appointed Administratrix of the Estate of Mabel H. Wade, deceased.
On January 4, 1943, Bess Wells Janney, and husband, Walter Janney, filed in this Court, under the several provisions of Supreme Court Rule No. 16, a motion to revive the aforesaid action by substituting by an appropriate order the name of Bess Wells Janney as the Administratrix of the Estate of Mabel H. Wade, deceased. Copies of the petition to review and the motion to revive were served upon Frank F. L'Engle, counsel of record for Mabel H. Wade on December 16, 1942, at his office in Jacksonville, Florida. These two motions are now before the Court for appropriate orders.
It is conceded that the mandate of this Court had gone down and the circuit court had jurisdiction to hear the parties on December 11, 1942, when the challenged order for assessment of costs was entered. Subsection (a) of Supreme Court Rule No. 16 grants this Court power to order revival of actions in cases where death occurs to parties connected with litigation pending in this Court at the time of said death. It is not disputed on the record that Mabel H. Wade died December 15, 1942, and the motion to revive was not pending in this Court on said date, but was filed three days afterwards on December 18, 1942.
The motion to revive is therefore denied without prejudice to apply to the circuit court for an appropriate order. The ruling on the motion to review the order of December 11, 1942, assessing the costs will be deferred until the defects in parties have been corrected by an appropriate order, and a copy certified here.
It is so ordered.
  BUFORD, C. J., BROWN, THOMAS and SEBRING, JJ., concurring. *Page 189